Title: Thomas Jefferson to Thomas W. Maury, 27 January 1816
From: Jefferson, Thomas
To: Maury, Thomas Walker


          
            Dear Sir
             Monticello Jan. 27. 16.
          
          I am favored with yours of the 17th. mr Cabell had apprised me of the objections to the power of imprisonment given to the a functionary of our College; and having explained to him the reason of it I must refer you to him for a sight of my letter. the object seems to have been totally mistaken, and what was intended in tenderness to the pupil has been misconstrued into an act of severity, for every one knows they may now be sent by a common magistrate to the common prison for a breach of the peace.With respect to the bank-mania, I foresaw it in 1791. and then opposed the establishment of the Bank of the US. which I knew was only an inoculation. I have marked the progress of the disease and seen that it was incurable, and to end in death. there will be a vast crush of private fortunes as on the death of the old Continental paper, as of the Assignats of France, the Misipi paper of Law, the South-sea paper of England Etc the most pitiable of it’s victims now as before will be wi the helpless widow & orphan. prudent men will mitigate it’s effects by caution. they will protect themselves as they do their fences when the woods are afire, by firing against it. what is most blameable is the cruelty of your process, roasting us before a slow fire like the martyrs in the days of persecution. instead of your 15. banks, be merciful, and give us the coup de grace, make it a thousand. however I am perfectly content with the 15. and to meet all hazards and trials with my fellow citizens. if we keep together we shall be safe, and when error is so apparent as to become visible to the majority, they will correct it, and what we suffer during the error must be carried to account with the losses by tempests, earthquakes EtcYour’s with great friendship
          Th: Jefferson
        